Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-14 is the inclusion of the limitations of a liquid ejection head that includes a plurality of pressurization portions that individually pressurizes the plurality of pressurization chambers, and a plurality of dummy pressurization portions that individually pressurizes the plurality of dummy pressurization chambers; wherein the plurality of dummy pressurization chambers communicates with each other via a plurality of communication paths, and wherein a closed space comprising the plurality of dummy pressurization chambers and the plurality of communication paths is hermetically closed. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito (US 794062) disclose an ink-jet printer head having a plurality of pressure chambers, a plurality of restricting passages which are arranged in parallel and are connected to the plurality of pressure chambers, and a dummy restricting passage provided to be located adjacent a restricting passage located at an end in a direction in which the restricting passages are arranged. Kojima (US 7896478) disclose a fluid path unit for a fluid ejection device having first & second pressure chambers arrayed in a first & second pressure chamber rows; first & second outlet paths, through which the first & second pressure chambers communicate with first & second nozzles, the first & second outlet paths arrayed in first & second outlet path rows, and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853